DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to an amendment/response filed 4/30/2021.
Claims 15-17 have been cancelled.
Claims 27-29 have been added. 
Claims 1-14 and 18-29 are currently pending.

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive.
On pages 8-10 of the remarks, in regard to claims 1, 11 and 18, the Applicant disagrees with the rejection under 35 U.S.C. 103 as being unpatentable over Cooper et al. US 20120066430 in view of Natu et al. US 20140281070 and in further view of Jones et al. US 20140372660 as noted in the Non-Final Rejection dated 12/9/2020. Specifically, the Applicant remarks:

Issue #1a:
“For example, none of the cited references disclose or render obvious each limitation of independent claim 1, at least because none of Cooper, Natu, and Jones, whether taken alone or in combination, disclose or render obvious "said internal bridge routes said ID-routed packet to said second segment group, such that a multi-segmented protocol of the internal bridge is transparent to a requesting endpoint," as claimed ( emphasis added).
	...
	Thus, in Jones, the PCie subsystem hides PCie resources of a set of PCie
devices from the host system. However, one skilled in the art understands that hiding resources, as taught by Jones, is different from making a protocol transparent to an endpoint as provided by claim 1. In particular, there is no teaching by Jones that the disclosed hiding of resources from a host system involves or requires routing a packet such that a protocol is transparent to a
requesting endpoint in any manner. That is, Jones, alone or in combination with the other cited references, does not disclose or render obvious that the hidden resources of the PCie subsystem is "a multi-segmented protocol of the internal bridge [that] is transparent to a requesting endpoint," as claimed ( emphasis added).”

The Examiner respectfully disagrees.  

With regards to issue #1a:
	Jones et al. teaches 

“Thus, what the host is "aware of" is different from what is actually present in the system. The overall bridge 500 still appears as a PCI-to-PCI bridge, but configuration packets are routed to configuration CPU 514. The configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW "hidden" from the OS/host/system. That is why configuration packets are also redirected to configuration unit 502.” (0058),
“In one set of embodiments, a PCI bridge hiding mechanism may ensure that hidden bridges are always programmed correctly without host software being aware of the hidden devices.” (0065).
“The NTB 408/410 may translate packets as they travel across the isolated PCI Express bus segments.” (0047)
Where the PGPub specification of the disclosure notes “Management Component Transport Protocol (MCTP) is a transport independent protocol that is used for intercommunication within an MCTP network” (0001) and “MCTP control messages are messages that are used to support initialization and configuration of MCTP communication within platform management subsystem 100” (0021).
“support initialization and configuration” as noted in the PGPub specification, where the “support initialization and configuration” is associated with “MCTP”, and where “MCTP” is noted as “Management Component Transport Protocol (MCTP) is a transport independent protocol”.
Therefore, in light of the PGPub specification, Jones performing “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW” and “hidden bridges are always programmed correctly” is considered as performing a protocol. 
Furthermore, the “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW” and “hidden bridges are always programmed correctly” protocol is performed “unknown to the host”, “"hidden" from the OS/host/system” and “without host software being aware”. Therefore, the “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding “transparent” to the “requesting endpoint”, where the “host” is considered as mapping to the “requesting endpoint”.
Furthermore, the translation of the “packets as they travel across the isolated PCI Express bus segments” is performed for “bus segments” which maps to “multi-segmented” and “bridge”/”NTB” maps to “internal bridge”.
Therefore, Jones et al. is considered as teaching “a multi-segmented protocol of the internal bridge [that] is transparent to the requesting endpoint” which is considered as contrary to the Applicant’s arguments.

On pages 10-11 of the remarks, in regard to claims 2, 3, 4, 6, 7, 8, 9, 10, 12, 13, 14, 15, 16, 17, 19, 20, 21, 22, 24, 25 and 26 the Applicant states that the claims are allowable at least due to the deficiencies of the ground of rejection applied to the independent claims.  
The Examiner respectfully disagrees.  The Examiner kindly refers the Applicant to the reasoning pertaining to the independent claims, detailed above.

Claim Objections
Claim 27 is objected to because of the following informalities:  claim 27, line 1 notes “The method of claim 1”, however, claim 1 is an apparatus claim.  The Examiner suggests changing to The MCTP platform management subsystem of claim 1”, or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 9, 10, 11, 12, 14, 16, 17, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. US 20120066430 (cited in Non-Final Rejection dated 1/24/2020) in view of Natu et al. US 20140281070 (cited in Non-Final Rejection dated 1/24/2020) and in further view of Jones et al. US 20140372660 (cited in Non-Final Rejection dated 12/9/2020).

As to claim 1:
Cooper et al. discloses:
…
an internal bridge;
a first segment group coupled to said internal bridge, said first segment group having a first plurality of Peripheral Component Interconnect Express (PCIe)-based buses; and
(“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It then configures the endpoint device and allocates memory and interrupt resources. This cannot be done properly if multiple hosts are directly interconnected to each other, so non-transparent bridges are used to isolate PCIe bus segments.”; Cooper et al.; 0031)
(“In FIG. 9, a higher tier host CPU 113 communicates through a transparent higher tier host PCIe switch assembly 114 which in turn communicates with a higher tier auxiliary host PCIe switch assembly 116. A fixed clock derived from the changing SSC clock of the higher tier host CPU 113 is sent through cables to auxiliary lower tier host PCIe switch assembles 118 operating in the NT mode. Each auxiliary lower tier host PCIe switch assembly 118 receives signals from a respective lower tier host PCIe switch assembly 120 operating in the transparent mode and receiving signals including auxiliary signals and a changing SSC clock signal from a respective lower tier host CPU 122. The higher tier host CPU 113 thus communicates with the lower tier host CPUs 122, each of which communicates with respective target CPUs 124 in the lower tier which are behind respective isolation target PCIe switch assemblies 126. The PCIe switch assemblies shown in FIG. 9 operate substantially identically to their counterpart assemblies described above. One of the lower tier 
(“The switch assembly 16, also referred to herein as a "bridge" and a "non-transparent (NT)" bridge”; Cooper et al.; 0035)
(“This allows any CPU in the network to directly communicate with any other CPU in the network. This feature makes the network appear as a "virtual mesh architecture" regardless of the actual physical architecture. A controller in the first target PCIe switch assembly combines data packets received from the first target CPU into bursts and the bursts are transmitted to an intended recipient CPU designating register addresses associated with memory of the intended recipient CPU.”; Cooper et al.; 0004)
(“FIG. 9 is a block diagram showing components of a larger PCIe architecture that facilitates CPU to CPU communication;”; Cooper et al.; 0026)
(“In non-limiting embodiments, data to be transferred resides in a memory area associated with the first target CPU and the memory area is designated as write-combinable by setting appropriate CPU registers. The first target CPU creates 32-byte packets from the data to be transferred and sends the packets to its associated PCIe bridge. A controller in the associated PCIe bridge combines the packets in longer bursts and transfers the bursts, further increasing performance.”; Cooper et al.; 0008)
(“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It then configures the endpoint device and allocates memory and interrupt 
(where
“PCIe Switch 116”/FIG. 9/”switch…also referred to…as a “bridge”” maps to “internal bridge”, where Fig. 9 illustrates “PCIe Switch 116” located internal to “Higher Tier Switch” which maps to “internal”,
“auxiliary lower tier host PCIe switch assembles 118”/”Blade Server 112”/FIG. 9/”isolate PCIe bus segments” maps to “a first segment group”, where “tier” maps to “group”, “isolate PCIe bus segments” maps to “segment”
“Blade Server 112”/FIG. 9 illustrates a plurality of busses with “PCIe” which maps to “having a first plurality of Peripheral Component Interconnect Express (PCIe)-based buses”
FIG. 9 illustrates “coupled”

a second segment group coupled to said internal bridge and said first segment group, said second segment group having a second plurality of PCIe-based buses, 
(where
 “auxiliary lower tier host PCIe switch assembles 118”/”Blade Server 112”/FIG. 9/”isolate PCIe bus segments” maps to “a second segment group”, where “tier” maps to “group”, “isolate PCIe bus segments” maps to “segment”
“having a second plurality of Peripheral Component Interconnect Express (PCIe)-based buses”
FIG. 9 illustrates “coupled”

Cooper et al. as described above does not explicitly teach:
A Management Component Transport Protocol (MCTP) platform management subsystem, comprising:
wherein based on an identification (ID)-routed packet from said first segment group to said second segment group, said internal bridge routes said ID-routed packet to said second segment group such that a multi-segmented protocol of the internal bridge is transparent to a requesting endpoint

However, Natu et al. further teaches a segment/MCTP capability which includes:
A Management Component Transport Protocol (MCTP) platform management subsystem, comprising:
(“FIG. 10 is a block diagram illustrating a root complex of a computing system incorporating a method of routing MCTP packets across multiple PCIe bus segments according to one embodiment of the invention.”; Natu et al.; 0018)
(where
“root complex of a computing system” maps to “subsystem”,
“routing MCTP” maps to “MCTP”)

wherein based on an identification (ID)-routed packet from said first segment group to said second segment group, said internal bridge routes said ID-routed packet to said second segment group.
(“FIG. 10 is a block diagram illustrating a root complex of a computing system incorporating a method of routing MCTP packets across multiple PCIe bus segments according to one embodiment of the invention. Root complex 1000 interacts with memory 1200, MCTP endpoints 1072-1074, Interface agent 1044, MCTP bus owner 1043 and BIOS 1048. In some embodiment, root complex 1000 is integrated within a processor as an uncore component. Root complex 1000 interacts with processors through interface agent 1044. In some embodiment, integrated input/out (IIO) is utilized integrating interface agent 1044 functionality. Root complex 1000 interacts with a MCTP bus owner 1043, interface agent 1044, and BIOS 1048 for routing MCTP packets. Root complex 1000 contains a number of PCIe bus Root ports at references 1062-1064. The MCTP endpoints at reference 1072-1074 are attached to the Root ports. In some embodiment, root complex 1000 may contain more than 256 PCIe busses, in which case these busses need to be categorized into different PCIe bus segments. Root complex 1000 may categorize PCIe busses into different PCIe bus segments when PCIe bus count is less than 256 for example for management efficiency.  [0108] MCTP Message logic 1042 receives and transmits MCTP packets. The MCTP packets may contain PCIe management messages and these PCIe management messages are to be routed across multiple PCIe bus segments. Segment mapping logic 1050 may be configured to 
(“the particular features, structures, or characteristics may be combined in any suitable manner in one or more embodiments.”; Natu et al.; 0180)
 (where
(“Each MCTP bus has a bus owner. Bus owners are responsible for assigning EIDs to any MCTP devices on that bus. A bus owner may also have additional media-specific responsibilities, such as device discovery and assignment of physical addresses. MCTP Bridges are devices that connect to two or more MCTP busses and are responsible for routing MCTP packets 
(“FIG. 1B illustrates a method of using segment identifier to support more than 256 PCIe busses according to one embodiment of the invention. In the computing system, In FIG. 1B, the computing system contains more than 256 PCIe bus numbers. Yet, each PCIe bus is assigned to a combination of endpoint ID (EID) and segment identifier and the combination of EID and segment identifier is used to route packet.”; Natu et al.; 0073)
(“The computing system may route across multiple PCIe bus segments as long as elements of the computing system agree on the particular bit positions being reserved for source segment ID in the source EID field and the particular bit positions being reserved for target segment ID in the VDM format.”; Natu et al.; 0088)
(where
“MCTP Bus Owner 1043”/FIG. 10/”Root Complex 1000”/FIG. 10/”FIG. 10….embodiment”/”bridge…als be the bus owner”/” particular features, structures, or characteristics may be combined in any suitable manner in one or more embodiments” maps to “internal bridge”, wherein the “MCTP Bus Owner 1043”/”Root Complex 1000” are considered as being required to be incorporated in some type of housing for operation which maps to “internal”
“segment ID” maps to “identification (ID)”,
“Seg 0 PCI Bus 0 192”/”Seg 0 PCI Bus 1 194”/FIG. 1B maps to “first segment group”,
“second segment group”,
“segment identifier is used to route packet” maps to “routed”
“route across multiple PCIe bus segments” maps to “bridge routes … to said second segment group”)
 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the segment/MCTP capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the segment/MCTP capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

However, Jones further teaches hidden capability which includes:
such that a multi-segmented protocol of the internal bridge is transparent to a requesting endpoint
Jones et al. teaches 
“The configuration of the downstream portion may be unknown to the host, which may only be aware of the fact that certain resources are being requested.” (0049),
“Thus, what the host is "aware of" is different from what is actually present in the system. The overall bridge 500 still appears as a PCI-to-PCI bridge, but 
“In one set of embodiments, a PCI bridge hiding mechanism may ensure that hidden bridges are always programmed correctly without host software being aware of the hidden devices.” (0065).
“The NTB 408/410 may translate packets as they travel across the isolated PCI Express bus segments.” (0047)
Where the PGPub specification of the disclosure notes “Management Component Transport Protocol (MCTP) is a transport independent protocol that is used for intercommunication within an MCTP network” (0001) and “MCTP control messages are messages that are used to support initialization and configuration of MCTP communication within platform management subsystem 100” (0021).
Where Jones et al. performing “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW” and “hidden bridges are always programmed correctly” is considered as analogous to or including performing “support initialization and configuration” as noted in the “support initialization and configuration” is associated with “MCTP”, and where “MCTP” is noted as “Management Component Transport Protocol (MCTP) is a transport independent protocol”.
Therefore, in light of the PGPub specification, Jones performing “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW” and “hidden bridges are always programmed correctly” is considered as performing a protocol. 
Furthermore, the “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW” and “hidden bridges are always programmed correctly” protocol is performed “unknown to the host”, “"hidden" from the OS/host/system” and “without host software being aware”. Therefore, the “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW” and “hidden bridges are always programmed correctly” protocol is performed “transparent” to the “requesting endpoint”, where the “host” is considered as mapping to the “requesting endpoint”.
“multi-segmented” and “bridge”/”NTB” maps to “internal bridge”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hidden capability of Jones et al. into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the hidden capability as taught by the improved bridge of Jones et al., the benefits of improved system compatibility (Jones et al.; 0071) are achieved.


As to claim 2:
Cooper et al. as described above does not explicitly teach:
a segment-based routing unit located within said internal bridge, wherein said segment-based routing unit routes said ID-routed packet to a second endpoint based on a comparison of a target MCTP endpoint ID provided by a first endpoint to a list of a plurality of target MCTP endpoint IDs located in said segment-based routing unit.

However, Natu further teaches a compare capability which includes:
a segment-based routing unit located within said internal bridge, wherein said segment-based routing unit routes said ID-routed packet to a second endpoint based on a comparison of a target MCTP endpoint ID provided by a first endpoint to a list of a plurality of target MCTP endpoint IDs located in said segment-based routing unit. 
(“wherein the portion of destination EID field of the VDM format of the received PCIe management message is to be interpreted as a PCIe bus segment identifier is one of one bit, two bits, three bits, four bits, and five bits; vii) wherein the root complex further comprises a local segment identifier register configured to store a segment identifier of a local PCIe bus segment of a first processor, and wherein the stored segment identifier of the local PCIe bus segment is utilized to compare with an extracted PCIe bus segment identifier of a received MCTP message; viii) a second processor, wherein the second processor is configured to insert a PCIe bus segment identifier into a MCTP message to be transmitted; ix) wherein the second processor is further configured to insert the PCIe bus segment identifier in a source EID field of the MCTP message to be transmitted”; Natu et al.; 0183)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the compare capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the compare capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

As to claim 4:
Cooper et al. discloses:
said internal bridge … via an internal bridge ….
 (“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It then configures the endpoint device and allocates memory and interrupt resources. This cannot be done properly if multiple hosts are directly interconnected to each other, so non-transparent bridges are used to isolate PCIe bus segments.”; Cooper et al.; 0031)
(“In FIG. 9, a higher tier host CPU 113 communicates through a transparent higher tier host PCIe switch assembly 114 which in turn communicates with a higher tier auxiliary host PCIe switch assembly 116. A fixed clock derived from the changing SSC clock of the higher tier host CPU 113 is sent through cables to auxiliary lower tier host PCIe switch assembles 118 operating in the NT mode. Each auxiliary lower tier host PCIe switch assembly 118 receives signals from a respective lower tier host PCIe switch assembly 120 operating in the transparent mode and receiving signals including auxiliary signals and a changing SSC clock signal from a respective lower tier host CPU 122. The higher tier host CPU 113 thus communicates with the lower tier host CPUs 122, each of which communicates with respective target CPUs 124 in the lower tier which are behind respective isolation target PCIe switch assemblies 126. The PCIe switch assemblies shown in FIG. 9 operate substantially 
(“The switch assembly 16, also referred to herein as a "bridge" and a "non-transparent (NT)" bridge”; Cooper et al.; 0035)
(“This allows any CPU in the network to directly communicate with any other CPU in the network. This feature makes the network appear as a "virtual mesh architecture" regardless of the actual physical architecture. A controller in the first target PCIe switch assembly combines data packets received from the first target CPU into bursts and the bursts are transmitted to an intended recipient CPU designating register addresses associated with memory of the intended recipient CPU.”; Cooper et al.; 0004)
(“FIG. 9 is a block diagram showing components of a larger PCIe architecture that facilitates CPU to CPU communication;”; Cooper et al.; 0026)
(“In non-limiting embodiments, data to be transferred resides in a memory area associated with the first target CPU and the memory area is designated as write-combinable by setting appropriate CPU registers. The first target CPU creates 32-byte packets from the data to be transferred and sends the packets to its associated PCIe bridge. A controller in the associated PCIe bridge combines the packets in longer bursts and transfers the bursts, further increasing performance.”; Cooper et al.; 0008)
(“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It 
(where
“PCIe Switch 116”/FIG. 9/”switch…also reffered to…as a “bridge”” maps to “internal bridge”, where Fig. 9 illustrates “PCIe Switch 116” located internal to “Higher Tier Switch” which maps to “internal”,

Cooper et al. as described above does not explicitly teach:
routes said ID-routed packet to said second endpoint … target port associated with said second endpoint

However, Natu further teaches a port capability which includes:
routes said ID-routed packet to said second endpoint … target port associated with said second endpoint
(“In some embodiment, integrated input/out (IIO) is utilized integrating interface agent 1044 functionality. Root complex 1000 interacts with a MCTP bus owner 1043, interface agent 1044, and BIOS 1048 for routing MCTP packets. Root complex 1000 contains a number of PCIe bus Root ports at references 1062-1064. The MCTP endpoints at reference 1072-1074 are attached to the Root ports.”; Natu et al.; 0107)

 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the port capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the port capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

As to claim 6:
Cooper et al. discloses:
… uses a server processor …
(“In the non-limiting example shown, the host CPU 102, host PCIe switch assembly 104, and auxiliary host PCIe switch assembly 106 are embodied in a server blade board, and each target CPU 108 with associated target PCIe switch assembly 110 likewise is embodied in a respective server blade board, with the 

Cooper et al. as described above does not explicitly teach:
said MCTP platform management subsystem …. and communication between said internal bridge and said first segment group occurs via a first bus and communication between said internal bridge and said second segment group occurs via a second bus.

However, Natu further teaches a bus capability which includes:
said MCTP platform management subsystem …. and communication between said internal bridge and said first segment group occurs via a first bus and communication between said internal bridge and said second segment group occurs via a second bus.
(where “PCIe Over Cable” between “Higher Tier Switch” and the “Blade Servers” maps to “first bus” and “second bus”)
 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bus capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the bus capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance 

As to claim 7:
Cooper et al. as described above does not explicitly teach:
said ID-routed packet is a request to send a packet of a plurality of packets to said second endpoint.

However, Natu further teaches a request capability which includes:
said ID-routed packet is a request to send a packet of a plurality of packets to said second endpoint.
(“In one embodiment, transaction layer 1205 is to provide an interface between a device's processing core and the interconnect architecture, such as data link layer 1210 and physical layer 1220. In this regard, a primary responsibility of the transaction layer 1205 is the assembly and disassembly of packets (i.e., transaction layer packets, or TLPs). The translation layer 1205 typically manages credit-base flow control for TLPs. PCIe implements split transactions, i.e. transactions with request and response separated by time, allowing a link to carry other traffic while the target device gathers data for the response.”; Natu et al.; 0038)
(“For the physical address fields, MCTP VDMs use 8 bit Bus number, 5 bit Device number, and 3 bit Function number (as known as BDF) to specify the PCIe address of the requester as well as the target. Specifically, bytes 4-5 in the 
 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the request capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the request capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

As to claim 9:
Cooper et al. discloses:
said internal bridge
(“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It then configures the endpoint device and allocates memory and interrupt resources. This cannot be done properly if multiple hosts are directly interconnected to each other, so non-transparent bridges are used to isolate PCIe bus segments.”; Cooper et al.; 0031)
(“In FIG. 9, a higher tier host CPU 113 communicates through a transparent higher tier host PCIe switch assembly 114 which in turn 
(“The switch assembly 16, also referred to herein as a "bridge" and a "non-transparent (NT)" bridge”; Cooper et al.; 0035)
(“This allows any CPU in the network to directly communicate with any other CPU in the network. This feature makes the network appear as a "virtual mesh architecture" regardless of the actual physical architecture. A controller in the first target PCIe switch assembly combines data packets received from the first target CPU into bursts and the bursts are transmitted to an intended recipient CPU designating register addresses associated with memory of the intended recipient CPU.”; Cooper et al.; 0004)

(“In non-limiting embodiments, data to be transferred resides in a memory area associated with the first target CPU and the memory area is designated as write-combinable by setting appropriate CPU registers. The first target CPU creates 32-byte packets from the data to be transferred and sends the packets to its associated PCIe bridge. A controller in the associated PCIe bridge combines the packets in longer bursts and transfers the bursts, further increasing performance.”; Cooper et al.; 0008)
(“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It then configures the endpoint device and allocates memory and interrupt resources. This cannot be done properly if multiple hosts are directly interconnected to each other, so non-transparent bridges are used to isolate PCIe bus segments.”; Cooper et al.; 0031)
(where
“PCIe Switch 116”/FIG. 9/”switch…also reffered to…as a “bridge”” maps to “internal bridge”, where Fig. 9 illustrates “PCIe Switch 116” located internal to “Higher Tier Switch” which maps to “internal”,

Cooper et al. as described above does not explicitly teach:
a top-most endpoint coupled to said internal bridge, said top-most endpoint stationed to provide …with a plurality of target MCTP endpoint IDs that are available for assignment to said first segment group and said second segment group.

However, Natu further teaches a topmost/assignment capability which includes:
a top-most endpoint coupled to said internal bridge, said top-most endpoint stationed to provide …with a plurality of target MCTP endpoint IDs that are available for assignment to said first segment group and said second segment group.
 (“MCTP allows multiple bridges, busses, and bus owners to be interconnected to form an "MCTP network." Because bus owners are responsible for assigning EIDs to any devices that are on the bus that it owns, MCTP provides a mechanism that enables bus owners to be allocated a pool of endpoint IDs that can be assigned or allocated to other devices. The ultimate source of EIDs for the entire MCTP network comes from what is referred to as the "topmost bus owner." The bus owner is management engine (ME) in one embodiment.”; Natu et al.; 0061)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the topmost/assignment capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the topmost/assignment capability as taught by the MCTP bus owner/Root Complex 

As to claim 10:
Cooper et al. as described above does not explicitly teach:
wherein said segment-based routing unit modifies said ID-routed packet when routing said ID-routed packet to said second segment group.

However, Natu further teaches an insert capability which includes:
wherein said segment-based routing unit modifies said ID-routed packet when routing said ID-routed packet to said second segment group.
(“MCTP Message logic 1042 receives and transmits MCTP packets. The MCTP packets may contain PCIe management messages and these PCIe management messages are to be routed across multiple PCIe bus segments. Segment mapping logic 1050 may be configured to process received MCTP packets and MCTP packets to be transmitted. Segment mapping logic 1050 contains local segment identifier register (LSIR) 1052 which stores local segment identifier. LSIR may be stored outside of segment mapping logic 1050 in some embodiment. Segment mapping logic 1050 also contains MCTP over PCIe with segment ID packet generation logic 1056 and MTCP packet segment identifier extraction logic 1058. The two logics perform opposite tasks of inserting PCIe bus segment identifier to a MCTP packet to be generated and extracting PCIe bus segment identifier from a received MCTP packet respectively. VDM EID to 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the insert capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the insert capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

As to claim 11:
Cooper et al. discloses:
A method, comprising:
from a first endpoint in a first segment group having a first plurality of Peripheral Component Interconnect Express (PCIe)-based buses to a second endpoint in a second segment group having a second plurality of PCIe-based buses
via an internal bridge
 (“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It then configures the endpoint device and allocates memory and interrupt resources. This cannot be done properly if multiple hosts are directly interconnected to each other, so non-transparent bridges are used to isolate PCIe bus segments.”; Cooper et al.; 0031)
(“In FIG. 9, a higher tier host CPU 113 communicates through a transparent higher tier host PCIe switch assembly 114 which in turn communicates with a higher tier auxiliary host PCIe switch assembly 116. A fixed clock derived from the changing SSC clock of the higher tier host CPU 113 is sent through cables to auxiliary lower tier host PCIe switch assembles 118 operating in the NT mode. Each auxiliary lower tier host PCIe switch assembly 118 receives signals from a respective lower tier host PCIe switch assembly 120 operating in the transparent mode and receiving signals including auxiliary signals and a changing SSC clock signal from a respective lower tier host CPU 122. The higher tier host CPU 113 thus communicates with the lower tier host CPUs 122, each of which communicates with respective target CPUs 124 in the lower tier which are behind respective isolation target PCIe switch assemblies 126. The PCIe switch assemblies shown in FIG. 9 operate substantially identically to their counterpart assemblies described above. One of the lower tier host CPUs 122 may in turn communicate with host CPUs of an even lower tier.”; Cooper et al.; 0046)

(“This allows any CPU in the network to directly communicate with any other CPU in the network. This feature makes the network appear as a "virtual mesh architecture" regardless of the actual physical architecture. A controller in the first target PCIe switch assembly combines data packets received from the first target CPU into bursts and the bursts are transmitted to an intended recipient CPU designating register addresses associated with memory of the intended recipient CPU.”; Cooper et al.; 0004)
(“FIG. 9 is a block diagram showing components of a larger PCIe architecture that facilitates CPU to CPU communication;”; Cooper et al.; 0026)
(“In non-limiting embodiments, data to be transferred resides in a memory area associated with the first target CPU and the memory area is designated as write-combinable by setting appropriate CPU registers. The first target CPU creates 32-byte packets from the data to be transferred and sends the packets to its associated PCIe bridge. A controller in the associated PCIe bridge combines the packets in longer bursts and transfers the bursts, further increasing performance.”; Cooper et al.; 0008)
(“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It then configures the endpoint device and allocates memory and interrupt resources. This cannot be done properly if multiple hosts are directly 
(where
“PCIe Switch 116”/FIG. 9/”switch…also reffered to…as a “bridge”” maps to “internal bridge”, where Fig. 9 illustrates “PCIe Switch 116” located internal to “Higher Tier Switch” which maps to “internal”,
“auxiliary lower tier host PCIe switch assembles 118”/”Blade Server 112”/FIG. 9/”isolate PCIe bus segments” maps to “a first segment group”, where “tier” maps to “group”, “isolate PCIe bus segments” maps to “segment”
“Blade Server 112”/FIG. 9 illustrates a plurality of busses with “PCIe” which maps to “having a first plurality of Peripheral Component Interconnect Express (PCIe)-based buses”
“CPU 124”/FIG. 9 maps to “first endpoint”
“auxiliary lower tier host PCIe switch assembles 118”/”Blade Server 112”/FIG. 9/”isolate PCIe bus segments” maps to “a second segment group”, where “tier” maps to “group”, “isolate PCIe bus segments” maps to “segment”
“Blade Server 112”/FIG. 9 illustrates a plurality of busses with “PCIe” which maps to “having a second plurality of Peripheral Component Interconnect Express (PCIe)-based buses”
“CPU 124”/FIG. 9 maps to “second endpoint”
“any CPU in the network to directly communicate with any other CPU in the network” maps to “from…to”)


receiving an identification (ID)-routed vendor defined message (VDM)…; and
based on an ID-routed packet and a segment ID, routing said ID-routed packet to said second endpoint….
such that a multi-segmented protocol of the internal bridge is transparent to a requesting endpoint

However, Natu further teaches a segment/VDM/identification capability which includes
receiving an identification (ID)-routed vendor defined message (VDM)…; and
 (“an management component transport protocol (MCTP) message logic configured to receive a peripheral component interconnect express (PCIe) management message, the PCIe management message being transmitted as a MCTP packet, wherein the MCTP packet utilizes a vender defined message (VDM) format; a source address decoder logic configured to determine whether to interpret a portion of destination endpoint identifier (EID) field of the VDM format of the received PCIe management message as a PCIe bus segment identifier; an MCTP packet segmentation identifier extraction logic configured to extract the PCIe bus segment identifier when a portion of destination EID field of the VDM format is determined to be interpreted as a PCIe bus segment identifier; and an MCTP over PCIe management logic configured to route the received 
(where
“receive” maps to “receiving”,
“VDM” maps to “VDM”,
“EID”/”route” maps to “ID-routed”,

based on an ID-routed packet and a segment ID, routing said ID-routed packet to said second endpoint….
 (“FIG. 10 is a block diagram illustrating a root complex of a computing system incorporating a method of routing MCTP packets across multiple PCIe bus segments according to one embodiment of the invention. Root complex 1000 interacts with memory 1200, MCTP endpoints 1072-1074, Interface agent 1044, MCTP bus owner 1043 and BIOS 1048. In some embodiment, root complex 1000 is integrated within a processor as an uncore component. Root complex 1000 interacts with processors through interface agent 1044. In some embodiment, integrated input/out (IIO) is utilized integrating interface agent 1044 functionality. Root complex 1000 interacts with a MCTP bus owner 1043, interface agent 1044, and BIOS 1048 for routing MCTP packets. Root complex 1000 contains a number of PCIe bus Root ports at references 1062-1064. The MCTP endpoints at reference 1072-1074 are attached to the Root ports. In some embodiment, root complex 1000 may contain more than 256 PCIe busses, in 

(“Each MCTP bus has a bus owner. Bus owners are responsible for assigning EIDs to any MCTP devices on that bus. A bus owner may also have additional media-specific responsibilities, such as device discovery and assignment of physical addresses. MCTP Bridges are devices that connect to two or more MCTP busses and are responsible for routing MCTP packets between those busses. A bridge will typically also be the bus owner for at least one of the busses to which it connects.”; Natu et al.; 0060)
(“FIG. 1B illustrates a method of using segment identifier to support more than 256 PCIe busses according to one embodiment of the invention. In the computing system, In FIG. 1B, the computing system contains more than 256 PCIe bus numbers. Yet, each PCIe bus is assigned to a combination of endpoint ID (EID) and segment identifier and the combination of EID and segment identifier is used to route packet.”; Natu et al.; 0073)
(“The computing system may route across multiple PCIe bus segments as long as elements of the computing system agree on the particular bit positions being reserved for source segment ID in the source EID field and the particular bit positions being reserved for target segment ID in the VDM format.”; Natu et al.; 0088)
(where
“MCTP Endpoint 1074”/FIG. 10 maps to “second endpoint”
“internal bridge”, wherein the “MCTP Bus Owner 1043”/”Root Complex 1000” are considered as being required to be incorporated in some type of housing for operation which maps to “internal”
“packet…EID”/”route” maps to “ID-routed packet”,
“segment ID” maps to “identification (ID)”,

“Seg 0 PCI Bus 0 192”/”Seg 0 PCI Bus 1 194”/FIG. 1B maps to “first segment group”,
“Seg 1 PCI Bus 281”/”Seg 1 PCI bus 282”/FIG. 1B maps to “second segment group”,
“segment identifier is used to route packet” maps to “routed”
“route across multiple PCIe bus segments”/”MCTP Endpoint 1074” maps to “routing …to said second endpoint”)
 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the segment/VDM/identification capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the segment/VDM/identification capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 
	
However, Jones further teaches hidden capability which includes:
such that a multi-segmented protocol of the internal bridge is transparent to a requesting endpoint
Jones et al. teaches 
“The configuration of the downstream portion may be unknown to the host, which may only be aware of the fact that certain resources are being requested.” (0049),
“Thus, what the host is "aware of" is different from what is actually present in the system. The overall bridge 500 still appears as a PCI-to-PCI bridge, but configuration packets are routed to configuration CPU 514. The configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW "hidden" from the OS/host/system. That is why configuration packets are also redirected to configuration unit 502.” (0058),
“In one set of embodiments, a PCI bridge hiding mechanism may ensure that hidden bridges are always programmed correctly without host software being aware of the hidden devices.” (0065).
“The NTB 408/410 may translate packets as they travel across the isolated PCI Express bus segments.” (0047)
“Management Component Transport Protocol (MCTP) is a transport independent protocol that is used for intercommunication within an MCTP network” (0001) and “MCTP control messages are messages that are used to support initialization and configuration of MCTP communication within platform management subsystem 100” (0021).
Where Jones et al. performing “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW” and “hidden bridges are always programmed correctly” is considered as analogous to or including performing “support initialization and configuration” as noted in the PGPub specification, where the “support initialization and configuration” is associated with “MCTP”, and where “MCTP” is noted as “Management Component Transport Protocol (MCTP) is a transport independent protocol”.
Therefore, in light of the PGPub specification, Jones performing “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW” and “hidden bridges are always programmed correctly” is considered as performing a protocol. 
Furthermore, the “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the “transparent” to the “requesting endpoint”, where the “host” is considered as mapping to the “requesting endpoint”.
Furthermore, the translation of the “packets as they travel across the isolated PCI Express bus segments” is performed for “bus segments” which maps to “multi-segmented”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hidden capability of Jones et al. into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the hidden capability as taught by the improved bridge of Jones et al., the benefits of improved system compatibility (Jones et al.; 0071) are achieved.

As to claim 12:
Cooper et al. as described above does not explicitly teach:
routing said ID-routed packet to said second endpoint based on a comparison of a target MCTP endpoint ID provided by said first endpoint to a list of a plurality of target MCTP endpoint IDs located in a segment-based routing unit.

However, Natu further teaches a compare capability which includes:
routing said ID-routed packet to said second endpoint based on a comparison of a target MCTP endpoint ID provided by said first endpoint to a list of a plurality of target MCTP endpoint IDs located in a segment-based routing unit. 
(“wherein the portion of destination EID field of the VDM format of the received PCIe management message is to be interpreted as a PCIe bus segment identifier is one of one bit, two bits, three bits, four bits, and five bits; vii) wherein the root complex further comprises a local segment identifier register configured to store a segment identifier of a local PCIe bus segment of a first processor, and wherein the stored segment identifier of the local PCIe bus segment is utilized to compare with an extracted PCIe bus segment identifier of a received MCTP message; viii) a second processor, wherein the second processor is configured to insert a PCIe bus segment identifier into a MCTP message to be transmitted; ix) wherein the second processor is further configured to insert the PCIe bus segment identifier in a source EID field of the MCTP message to be transmitted”; Natu et al.; 0183)



As to claim 14:
Cooper et al. discloses:
said internal bridge … via an internal bridge ….
 (“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It then configures the endpoint device and allocates memory and interrupt resources. This cannot be done properly if multiple hosts are directly interconnected to each other, so non-transparent bridges are used to isolate PCIe bus segments.”; Cooper et al.; 0031)
(“In FIG. 9, a higher tier host CPU 113 communicates through a transparent higher tier host PCIe switch assembly 114 which in turn communicates with a higher tier auxiliary host PCIe switch assembly 116. A fixed clock derived from the changing SSC clock of the higher tier host CPU 113 is sent through cables to auxiliary lower tier host PCIe switch assembles 118 operating in the NT mode. Each auxiliary lower tier host PCIe switch assembly 
(“The switch assembly 16, also referred to herein as a "bridge" and a "non-transparent (NT)" bridge”; Cooper et al.; 0035)
(“This allows any CPU in the network to directly communicate with any other CPU in the network. This feature makes the network appear as a "virtual mesh architecture" regardless of the actual physical architecture. A controller in the first target PCIe switch assembly combines data packets received from the first target CPU into bursts and the bursts are transmitted to an intended recipient CPU designating register addresses associated with memory of the intended recipient CPU.”; Cooper et al.; 0004)
(“FIG. 9 is a block diagram showing components of a larger PCIe architecture that facilitates CPU to CPU communication;”; Cooper et al.; 0026)
(“In non-limiting embodiments, data to be transferred resides in a memory area associated with the first target CPU and the memory area is designated as 
(“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It then configures the endpoint device and allocates memory and interrupt resources. This cannot be done properly if multiple hosts are directly interconnected to each other, so non-transparent bridges are used to isolate PCIe bus segments.”; Cooper et al.; 0031)
(where
“PCIe Switch 116”/FIG. 9/”switch…also reffered to…as a “bridge”” maps to “internal bridge”, where Fig. 9 illustrates “PCIe Switch 116” located internal to “Higher Tier Switch” which maps to “internal”,

Cooper et al. as described above does not explicitly teach:
routes said ID-routed packet to said second endpoint … target port associated with said second endpoint

However, Natu further teaches a port capability which includes:
routes said ID-routed packet to said second endpoint … target port associated with said second endpoint

(“FIG. 1B illustrates a method of using segment identifier to support more than 256 PCIe busses according to one embodiment of the invention. In the computing system, In FIG. 1B, the computing system contains more than 256 PCIe bus numbers. Yet, each PCIe bus is assigned to a combination of endpoint ID (EID) and segment identifier and the combination of EID and segment identifier is used to route packet.”; Natu et al.; 0073)
 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the port capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the port capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

As to claim 16:
Cooper et al. as described above does not explicitly teach:
communication between said internal bridge and said first segment group occurs via a first bus segment and communication between said internal bridge and said second segment group occurs via a second bus segment.

However, Natu further teaches a bus capability which includes:
communication between said internal bridge and said first segment group occurs via a first bus segment and communication between said internal bridge and said second segment group occurs via a second bus segment. 
(where “PCIe Over Cable” between “Higher Tier Switch” and the “Blade Servers” maps to “first bus segment” and “second bus segment”)
 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bus capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the bus capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

As to claim 17:
Cooper et al. as described above does not explicitly teach:
said ID-routed packet is a request to send a packet of a plurality of packets to said second endpoint.

However, Natu further teaches a request capability which includes:
said ID-routed packet is a request to send a packet of a plurality of packets to said second endpoint.
(“In one embodiment, transaction layer 1205 is to provide an interface between a device's processing core and the interconnect architecture, such as data link layer 1210 and physical layer 1220. In this regard, a primary responsibility of the transaction layer 1205 is the assembly and disassembly of packets (i.e., transaction layer packets, or TLPs). The translation layer 1205 typically manages credit-base flow control for TLPs. PCIe implements split transactions, i.e. transactions with request and response separated by time, allowing a link to carry other traffic while the target device gathers data for the response.”; Natu et al.; 0038)
(“For the physical address fields, MCTP VDMs use 8 bit Bus number, 5 bit Device number, and 3 bit Function number (as known as BDF) to specify the PCIe address of the requester as well as the target. Specifically, bytes 4-5 in the VDM illustrated in FIG. 2A hold the requestor BDF and bytes 8-9 hold the target BDF. Thus, a PCIe Express Root complex can route MCTP packet within 256 busses using the 8 bits (2.sup.8=256 busses).”; Natu et al.; 0076)
 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the request capability of Natu et al. into Cooper et al.. By modifying the Higher Tier 

As to claim 18:
Cooper et al. discloses:
	A method, comprising:
	…from a first endpoint of a first segment group having a first plurality of Peripheral Component Interconnect Express (PCIe)-based buses to a second endpoint of a second segment group having a second plurality of PCIe-based buses; and 
	using an internal bridge …said internal bridge being configured …
 (“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It then configures the endpoint device and allocates memory and interrupt resources. This cannot be done properly if multiple hosts are directly interconnected to each other, so non-transparent bridges are used to isolate PCIe bus segments.”; Cooper et al.; 0031)
(“In FIG. 9, a higher tier host CPU 113 communicates through a transparent higher tier host PCIe switch assembly 114 which in turn communicates with a higher tier auxiliary host PCIe switch assembly 116. A fixed clock derived from the changing SSC clock of the higher tier host CPU 113 is 
(“The switch assembly 16, also referred to herein as a "bridge" and a "non-transparent (NT)" bridge”; Cooper et al.; 0035)
(“This allows any CPU in the network to directly communicate with any other CPU in the network. This feature makes the network appear as a "virtual mesh architecture" regardless of the actual physical architecture. A controller in the first target PCIe switch assembly combines data packets received from the first target CPU into bursts and the bursts are transmitted to an intended recipient CPU designating register addresses associated with memory of the intended recipient CPU.”; Cooper et al.; 0004)
(“FIG. 9 is a block diagram showing components of a larger PCIe architecture that facilitates CPU to CPU communication;”; Cooper et al.; 0026)

(“As also discussed further below, a "host" CPU's basic input-output system (BIOS) code searches each PCIe bus and identifies each I/O endpoint. It then configures the endpoint device and allocates memory and interrupt resources. This cannot be done properly if multiple hosts are directly interconnected to each other, so non-transparent bridges are used to isolate PCIe bus segments.”; Cooper et al.; 0031)
(where
“PCIe Switch 116”/FIG. 9/”switch…also reffered to…as a “bridge”” maps to “internal bridge”, where Fig. 9 illustrates “PCIe Switch 116” located internal to “Higher Tier Switch” which maps to “internal”,
“auxiliary lower tier host PCIe switch assembles 118”/”Blade Server 112”/FIG. 9/”isolate PCIe bus segments” maps to “a first segment group”, where “tier” maps to “group”, “isolate PCIe bus segments” maps to “segment”
“Blade Server 112”/FIG. 9 illustrates a plurality of busses with “PCIe” which maps to “having a first plurality of Peripheral Component Interconnect Express (PCIe)-based buses”
“first endpoint”
“auxiliary lower tier host PCIe switch assembles 118”/”Blade Server 112”/FIG. 9/”isolate PCIe bus segments” maps to “a second segment group”, where “tier” maps to “group”, “isolate PCIe bus segments” maps to “segment”
“Blade Server 112”/FIG. 9 illustrates a plurality of busses with “PCIe” which maps to “having a second plurality of Peripheral Component Interconnect Express (PCIe)-based buses”
“CPU 124”/FIG. 9 maps to “second endpoint”
“any CPU in the network to directly communicate with any other CPU in the network” maps to “from…to”)

Cooper et al. as described above does not explicitly teach:
	receiving an identification (ID)-routed packet
to route said ID-routed packet from said first segment group to said second segment group,
	to operate using a Management Component Transport Protocol (MCTP)-over-Peripheral Component Interconnect Express (PCIe) protocol.
such that a multi-segmented protocol of the internal bridge is transparent to a requesting endpoint

However, Natu further teaches a segment/MCTP/identification capability which includes
receiving an identification (ID)-routed packet

(where
“receive” maps to “receiving”,
 “EID”/”route” maps to “ID-routed”,

to route said ID-routed packet from said first segment group to said second segment group,
 (“FIG. 10 is a block diagram illustrating a root complex of a computing system incorporating a method of routing MCTP packets across multiple PCIe bus segments according to one embodiment of the invention. Root complex 1000 
(“the particular features, structures, or characteristics may be combined in any suitable manner in one or more embodiments.”; Natu et al.; 0180)
(“Each MCTP bus has a bus owner. Bus owners are responsible for assigning EIDs to any MCTP devices on that bus. A bus owner may also have additional media-specific responsibilities, such as device discovery and assignment of physical addresses. MCTP Bridges are devices that connect to two or more MCTP busses and are responsible for routing MCTP packets between those busses. A bridge will typically also be the bus owner for at least one of the busses to which it connects.”; Natu et al.; 0060)
(“FIG. 1B illustrates a method of using segment identifier to support more than 256 PCIe busses according to one embodiment of the invention. In the computing system, In FIG. 1B, the computing system contains more than 256 PCIe bus numbers. Yet, each PCIe bus is assigned to a combination of endpoint 
(“The computing system may route across multiple PCIe bus segments as long as elements of the computing system agree on the particular bit positions being reserved for source segment ID in the source EID field and the particular bit positions being reserved for target segment ID in the VDM format.”; Natu et al.; 0088)
(where
“MCTP Endpoint 1074”/FIG. 10 maps to “second endpoint”
“MCTP Bus Owner 1043”/FIG. 10/”Root Complex 1000”/FIG. 10/”FIG. 10….embodiment”/”bridge…als be the bus owner”/” particular features, structures, or characteristics may be combined in any suitable manner in one or more embodiments” maps to “internal bridge”, wherein the “MCTP Bus Owner 1043”/”Root Complex 1000” are considered as being required to be incorporated in some type of housing for operation which maps to “internal”
“packet…EID”/”route” maps to “ID-routed packet”,
“segment ID” maps to “identification (ID)”,

“Seg 0 PCI Bus 0 192”/”Seg 0 PCI Bus 1 194”/FIG. 1B maps to “first segment group”,
“Seg 1 PCI Bus 281”/”Seg 1 PCI bus 282”/FIG. 1B maps to “second segment group”,
“segment identifier is used to route packet” maps to “routed”
“routing …to said second endpoint”)
 
	to operate using a Management Component Transport Protocol (MCTP)-over-Peripheral Component Interconnect Express (PCIe) protocol.
	(“FIG. 9 is a block diagram illustrating an MCTP over PCIe packet format with multi-processor node and multiple PCIe bus segment support according to one embodiment of the invention.”; Natu et al.; 0106)
	(where
	“MCTP over PCIe” maps to “to operate using a Management Component Transport Protocol (MCTP)-over-Peripheral Component Interconnect Express (PCIe) protocol.”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the segment/MCTP/identification capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the segment/MCTP/identification capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

However, Jones further teaches hidden capability which includes:
such that a multi-segmented protocol of the internal bridge is transparent to a requesting endpoint
Jones et al. teaches 
“The configuration of the downstream portion may be unknown to the host, which may only be aware of the fact that certain resources are being requested.” (0049),
“Thus, what the host is "aware of" is different from what is actually present in the system. The overall bridge 500 still appears as a PCI-to-PCI bridge, but configuration packets are routed to configuration CPU 514. The configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW "hidden" from the OS/host/system. That is why configuration packets are also redirected to configuration unit 502.” (0058),
“In one set of embodiments, a PCI bridge hiding mechanism may ensure that hidden bridges are always programmed correctly without host software being aware of the hidden devices.” (0065).
“The NTB 408/410 may translate packets as they travel across the isolated PCI Express bus segments.” (0047)
Where the PGPub specification of the disclosure notes “Management Component Transport Protocol (MCTP) is a transport independent protocol that is used for intercommunication within an MCTP network” (0001) and “MCTP control messages are messages that are used to support initialization and configuration of MCTP communication within platform management subsystem 100” (0021).
Where Jones et al. performing “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW” and “hidden bridges are always programmed correctly” is considered as analogous to or including performing “support initialization and configuration” as noted in the PGPub specification, where the “support initialization and configuration” is associated with “MCTP”, and where “MCTP” is noted as “Management Component Transport Protocol (MCTP) is a transport independent protocol”.
Therefore, in light of the PGPub specification, Jones performing “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW” and “hidden bridges are always programmed correctly” is considered as performing a protocol. 
Furthermore, the “configuration of the downstream portion”, “configuration unit 502 translates the target BDFs, i.e. it converts the virtual topology into the corresponding physical topology (for the downstream devices), and handles all additional tasks necessary to program the HW” and “hidden bridges are always programmed correctly” protocol is performed “unknown to the host”, “"hidden" from the OS/host/system” and “without host software being aware”. Therefore, “transparent” to the “requesting endpoint”, where the “host” is considered as mapping to the “requesting endpoint”.
Furthermore, the translation of the “packets as they travel across the isolated PCI Express bus segments” is performed for “bus segments” which maps to “multi-segmented”.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hidden capability of Jones et al. into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the hidden capability as taught by the improved bridge of Jones et al., the benefits of improved system compatibility (Jones et al.; 0071) are achieved.

As to claim 19:
Cooper et al. as described above does not explicitly teach:
comparing a target endpoint ID provided as part of said ID-routed packet with a list of a plurality target endpoint IDs in a segment-based routing table.

However, Natu further teaches a compare capability which includes:
comparing a target endpoint ID provided as part of said ID-routed packet with a list of a plurality target endpoint IDs in a segment-based routing table. 
(“wherein the portion of destination EID field of the VDM format of the received PCIe management message is to be interpreted as a PCIe bus segment identifier is one of one bit, two bits, three bits, four bits, and five bits; vii) wherein the root complex further comprises a local segment identifier register configured to store a segment identifier of a local PCIe bus segment of a first processor, and wherein the stored segment identifier of the local PCIe bus segment is utilized to compare with an extracted PCIe bus segment identifier of a received MCTP message; viii) a second processor, wherein the second processor is configured to insert a PCIe bus segment identifier into a MCTP message to be transmitted; ix) wherein the second processor is further configured to insert the PCIe bus segment identifier in a source EID field of the MCTP message to be transmitted”; Natu et al.; 0183)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the compare capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the compare capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

As to claim 20:
Cooper et al. as described above does not explicitly teach:
routing said ID-routed packet to said second segment group using said segment-based routing table.

However, Natu further teaches a LSIR capability which includes:
routing said ID-routed packet to said second segment group using said segment-based routing table.
(“A comparator at reference 402 is utilized for target segment identifier lookup. In one embodiment, comparator 402 receives a value from a local segment identifier register (LSIR) 452. Comparator 402 receives a target segment identifier from the target segment register 408. The single lines between target segment ID entities and comparator 402 represents two line connections, which symbolized by number 2 adjacent to each single lines. All single lines tagged with a number symbolize the number of physical connections for the single lines in figures of this specification unless noted otherwise. In this embodiment, the highest two bits, bits 6 and 7 (denoted with [7:6] at target segment ID 408) represent the target segment ID of a received MCTP packet. The target segment ID register extracts the PCIe target segment ID of the received MCTP packet from the MCTP VDM header 406. The comparator 402 compares the extracted bits with the value in LSIR 452. The comparator 402 then determines whether this MCTP VDM is meant for the local socket. If the MCTP VDM is meant for local socket, it will be sent to PCI express ports of the local 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the LSIR capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the LSIR capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

Claim(s) 3, 5, 13, 15, 21, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. US 20120066430 (cited in Non-Final Rejection dated 1/24/2020) in view of Natu et al. US 20140281070 (cited in Non-Final Rejection dated 1/24/2020) and in further view of Jones et al. US 20140372660 (cited in Non-Final Rejection dated 12/9/2020) and DMTF, “Management Component Transport Protocol (MCTP) Base Specification”, DMTF, Version 1.3.0, November 24, 2016 (Non-Patent Literature Documents citation #1 listed on IDS dated 12/13/2018).

As to claim 3:

	a segment-based routing table located within said segment-based routing unit, wherein said segment-based routing table includes said list of said plurality of target MCTP endpoint IDs, a plurality of target endpoint access ports, a plurality of target endpoint access physical addresses, and a plurality of device types available for routing.

However, Natu et al. further teaches an EID/address/port capability which includes:
a segment-based routing table located within said segment-based routing unit, wherein said segment-based routing table includes said list of said plurality of target MCTP endpoint IDs, a plurality of target endpoint access ports, a plurality of target endpoint access physical addresses, and….
(“MCTP packets may be routed based on their EIDs. MCTP bridges maintain a set of information referred to as the " routing table" that tracks the relationship between the physical addresses and bus with which an EID is associated. When an incoming packet is received, this information is used to route the packet to the appropriate bus.”; Natu et al.; 0062)
(“A comparator at reference 402 is utilized for target segment identifier lookup. In one embodiment, comparator 402 receives a value from a local segment identifier register (LSIR) 452. Comparator 402 receives a target segment identifier from the target segment register 408. The single lines between target segment ID entities and comparator 402 represents two line connections, 
(where
 “routing table”/”comparator at reference 402 is utilized for target segment identifier lookup” maps to “segment-based routing table”
“EIDs”/”EID”/”MCTP” maps to “target MCTP endpoint”,
“physical addresses” maps to “target endpoint access physical addresses”
“If the MCTP VDM is meant for local socket, it will be sent to PCI express ports of the local socket” maps to “a plurality of target endpoint access ports”, where it is considered as required for operation for the “ports” to be in the “routing table” in order to determine “meant for local socket”


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the EID/address/port capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the EID/address/port capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

Cooper et al. in view of Natu et al. as described above does not explicitly teach:
a plurality of device types available for routing

However, DMTF further teaches a device/entry type capability which includes:
a plurality of device types available for routing
(“Device/Entry Type”, “Bridge”/”Self”/Endpoint”, p.49, Table 4 DMTF)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the device/entry type capability of DMTF into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the device/entry type capability as taught by the bridge of DMTF, the benefits of improved communication (DMTF; p.7) are achieved.

As to claim 5:
Cooper et al. as described above does not explicitly teach:
	said MCTP platform management subsystem is an MCTP-over-PCIe platform management subsystem.

However, Natu et al. further teaches an MCTP over PCIe capability which includes:
said MCTP platform management subsystem is an MCTP-over-PCIe platform management subsystem. 
(“Segment mapping logic 1050 is communicatively couple with MCTP over PCIe management logic 1022. MCTP over PCIe management logic 1022 contains MCTP over PCIe packetization logic 1018 and MCTP over PCIe de-packetization logic 1016. At MCTP over PCIe packetization logic 1018, MCTP packets are generated with packetization information other than provided by segment mapping logic 1050. For example, processor/socket node information may be inserted. At MCTP over PCIe de-packetization logic 1016, MCTP packets are disassembled to extract information other than extracted at segment mapping logic 1050.”; Natu et al.; 0110)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MCTP over PCIe capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the MCTP over PCIe capability as 

As to claim 13:
Cooper et al. as described above does not explicitly teach:
	a segment-based routing table located within said segment-based routing unit, wherein said segment-based routing table includes said list of said plurality of target MCTP endpoint IDs, a plurality of target endpoint access ports, a plurality of target endpoint access physical addresses, and a plurality of device types available for routing.

However, Natu et al. further teaches an EID/address/port capability which includes:
a segment-based routing table located within said segment-based routing unit, wherein said segment-based routing table includes said list of said plurality of target MCTP endpoint IDs, a plurality of target endpoint access ports, a plurality of target endpoint access physical addresses, and….
(“MCTP packets may be routed based on their EIDs. MCTP bridges maintain a set of information referred to as the " routing table" that tracks the relationship between the physical addresses and bus with which an EID is associated. When an incoming packet is received, this information is used to route the packet to the appropriate bus.”; Natu et al.; 0062)

(where
 “routing table”/”comparator at reference 402 is utilized for target segment identifier lookup” maps to “segment-based routing table”
“EIDs”/”EID”/”MCTP” maps to “target MCTP endpoint”,
“target endpoint access physical addresses”
“If the MCTP VDM is meant for local socket, it will be sent to PCI express ports of the local socket” maps to “a plurality of target endpoint access ports”, where it is considered as required for operation for the “ports” to be in the “routing table” in order to determine “meant for local socket”
)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the EID/address/port capability of Natu et al. into Cooper et al.. By modifying the Higher Tier Switch/Blade Server of Cooper et al. to include the EID/address/port capability as taught by the MCTP bus owner/Root Complex of Natu et al., the benefits of increased performance (Cooper et al.; 0008) with support for larger number of PCIe bus segments (Natu et al.; 0005) are achieved.

Cooper et al. in view of Natu et al. as described above does not explicitly teach:
a plurality of device types available for routing

However, DMTF further teaches a device/entry type capability which includes:
a plurality of device types available for routing
(“Device/Entry Type”, “Bridge”/”Self”/Endpoint”, p.49, Table 4 DMTF)



As to claim 15:
Cooper et al. as described above does not explicitly teach:
	said list of said plurality of target endpoint access ports includes at least one of a first port ID, a second port ID, a third port ID, and a fourth port ID.

However, DMTF further teaches a port capability which includes:
	said list of said plurality of target endpoint access ports includes at least one of a first port ID, a second port ID, a third port ID, and a fourth port ID.
	(“EID Access Port”/”P1”/”P2”/”P3”/”P4”; DMTF; p.49, Table 4)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the port capability of DMTF into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the port capability as taught by the bridge of DMTF, the benefits of improved communication (DMTF; p.7) are achieved.

As to claim 21:

wherein said ... bridge replaces a source physical address in said ID-routed packet with a physical address of the ... bridge in order to enable messages to be routed back to an originator.

However, DMTF further teaches a bridging capability which includes:
wherein said ... bridge replaces a source physical address in said ID-routed packet with a physical address of the ... bridge in order to enable messages to be routed back to an originator.
 (“When a bridge receives an MCTP packet, the following process occurs: The bridge checks to see whether the destination EID in the packet matches or falls within the range of EIDs in the table.”; DMTF; p.44, section 9.1.4)
(“The bridge replaces the source physical address in the packet it received with the bridge's own physical address on the target bus. This is necessary to enable messages to be routed back to the originator.”; DMTF; p.44, section 9.1.4)
(where
“receives an MCTP packet”/“EID in the packet” maps to “ID-routed packet”,
“The bridge replaces the source physical address in the packet it received with the bridge's own physical address on the target bus. This is necessary to enable messages to be routed back to the originator” maps to “wherein said ... bridge replaces a source physical address ... with a physical address of the internal bridge in order to enable messages to be routed back to an originator”)
 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bridging capability of DMTF into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the bridging capability as taught by the bridge of DMTF, the benefits of improved communication (DMTF; p.7) are achieved.

As to claim 23:
Cooper et al. as described above does not explicitly teach:
wherein said ... bridge replaces a source physical address in said ID-routed packet with a physical address of the ... bridge in order to enable messages to be routed back to an originator.

However, DMTF further teaches a bridging capability which includes:
wherein said ... bridge replaces a source physical address in said ID-routed packet with a physical address of the ... bridge in order to enable messages to be routed back to an originator.
 (“When a bridge receives an MCTP packet, the following process occurs: The bridge checks to see whether the destination EID in the packet matches or falls within the range of EIDs in the table.”; DMTF; p.44, section 9.1.4)

(where
“receives an MCTP packet”/“EID in the packet” maps to “ID-routed packet”,
“The bridge replaces the source physical address in the packet it received with the bridge's own physical address on the target bus. This is necessary to enable messages to be routed back to the originator” maps to “wherein said ... bridge replaces a source physical address ... with a physical address of the internal bridge in order to enable messages to be routed back to an originator”)
 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bridging capability of DMTF into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the bridging capability as taught by the bridge of DMTF, the benefits of improved communication (DMTF; p.7) are achieved.

As to claim 25:
Cooper et al. as described above does not explicitly teach:
wherein said ... bridge replaces a source physical address in said ID-routed packet with a physical address of the ... bridge in order to enable messages to be routed back to an originator.

However, DMTF further teaches a bridging capability which includes:
wherein said ... bridge replaces a source physical address in said ID-routed packet with a physical address of the ... bridge in order to enable messages to be routed back to an originator.
 (“When a bridge receives an MCTP packet, the following process occurs: The bridge checks to see whether the destination EID in the packet matches or falls within the range of EIDs in the table.”; DMTF; p.44, section 9.1.4)
(“The bridge replaces the source physical address in the packet it received with the bridge's own physical address on the target bus. This is necessary to enable messages to be routed back to the originator.”; DMTF; p.44, section 9.1.4)
(where
“receives an MCTP packet”/“EID in the packet” maps to “ID-routed packet”,
“The bridge replaces the source physical address in the packet it received with the bridge's own physical address on the target bus. This is necessary to enable messages to be routed back to the originator” maps to “wherein said ... bridge replaces a source physical address ... with a physical address of the internal bridge in order to enable messages to be routed back to an originator”)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the bridging capability of DMTF into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the bridging capability as taught by the bridge of DMTF, the benefits of improved communication (DMTF; p.7) are achieved.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. US 20120066430 (cited in Non-Final Rejection dated 1/24/2020) in view of Natu et al. US 20140281070 (cited in Non-Final Rejection dated 1/24/2020) and in further view of Jones et al. US 20140372660 (cited in Non-Final Rejection dated 12/9/2020) and DMTF, “Management Component Transport Protocol (MCTP) Base Specification”, DMTF, Version 1.3.0, November 24, 2016 (Non-Patent Literature Documents citation #1 listed on IDS dated 12/13/2018) and Slaight US 20090083760 (cited in Non-Final Rejection dated 12/9/2020).

As to claim 8:
Cooper et al. as described above does not explicitly teach:
a target endpoint access physical address of said list of said plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID.


a target endpoint access physical address of said list of said plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID.
 (“FIG. 1B illustrates a method of using segment identifier to support more than 256 PCIe busses according to one embodiment of the invention. In the computing system, In FIG. 1B, the computing system contains more than 256 PCIe bus numbers. Yet, each PCIe bus is assigned to a combination of endpoint ID (EID) and segment identifier and the combination of EID and segment identifier is used to route packet. In this example, PCIe bus 0 is identified by EID 10 and Segment 0 at reference 192, PCIe bus 1 is identified by EID 11 and Segment 0 at reference 194. Similarly, PCIe bus 128 is identified by EID 58 and Segment 0 at reference 196 and PCIe bus 282 is identified by EID 68 and Segment 1 at reference 198. When MCTP packet 192 is routed at bus owner 190, it may still use eight bits to identify PCIe buses, but it uses a combination of EID and segment identifier, and now it can address every PCIe bus, even the one at reference 198.”; Natu et al.; 0073)
(“In some embodiment, root complex 1000 may contain more than 256 PCIe busses, in which case these busses need to be categorized into different PCIe bus segments. Root complex 1000 may categorize PCIe busses into different PCIe bus segments when PCIe bus count is less than 256 for example for management efficiency.”; Natu et al.; 0107)

“combination of EID and segment identifier, and now it can address every PCIe bus” maps to “a target endpoint access physical address of said list of said plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID”, where Slaight teaches “EID that is a combination of a bus number, device number, and function number that can uniquely identify the logical device” (0008), where “address” maps to “physical address”, “segment identifier” maps to “segment ID”, “bus number” maps to “bus ID”, “device number” maps to “device ID”, “function number” maps to “function ID”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the routing/EID capability of Natu et al./Slaight into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the routing/EID capability as taught by Natu et al./Slaight, the benefits of support for larger number of PCIe bus segments (Natu et al.; 0005)/improved routing (Slaight; Abstract)  are achieved.

Claim(s) 22, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. US 20120066430 (cited in Non-Final Rejection dated 1/24/2020) in view of Natu et al. US 20140281070 (cited in Non-Final Rejection dated 1/24/2020) and in further view of Jones et al. US 20140372660 (cited in Non-Final Rejection dated 12/9/2020) and Slaight US 20090083760 (cited in Non-Final Rejection dated 12/9/2020).

As to claim 22:
Cooper et al. as described above does not explicitly teach:
wherein a target endpoint access physical address of a list of a plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID, the segment ID being used in conjunction with the bus ID, the device ID, and the function ID to route said ID-routed packet to said second segment group.

However, Natu et al./Slaight further teaches a routing/EID capability which includes:
wherein a target endpoint access physical address of a list of a plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID, the segment ID being used in conjunction with the bus ID, the device ID, and the function ID to route said ID-routed packet to said second segment group.
(“FIG. 1B illustrates a method of using segment identifier to support more than 256 PCIe busses according to one embodiment of the invention. In the computing system, In FIG. 1B, the computing system contains more than 256 PCIe bus numbers. Yet, each PCIe bus is assigned to a combination of endpoint ID (EID) and segment identifier and the combination of EID and segment 
(“In some embodiment, root complex 1000 may contain more than 256 PCIe busses, in which case these busses need to be categorized into different PCIe bus segments. Root complex 1000 may categorize PCIe busses into different PCIe bus segments when PCIe bus count is less than 256 for example for management efficiency.”; Natu et al.; 0107)
(where
“combination of EID and segment identifier, and now it can address every PCIe bus” maps to “access physical address of a list of a plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID”, where Slaight teaches “EID that is a combination of a bus number, device number, and function number that can uniquely identify the logical device” (0008), where “address” maps to “physical address”, “segment identifier” maps to “segment ID”, “bus number” maps to “bus ID”, “device number” maps to “device ID”, “function number” maps to “function ID”
“the segment ID being used in conjunction with the bus ID, the device ID, and the function ID to route said ID-routed packet”
“categorize PCIe busses into different PCIe bus segments” maps to “second segment group”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the routing/EID capability of Natu et al./Slaight into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the routing/EID capability as taught by Natu et al./Slaight, the benefits of support for larger number of PCIe bus segments (Natu et al.; 0005)/improved routing (Slaight; Abstract)  are achieved.

As to claim 24:
Cooper et al. as described above does not explicitly teach:
wherein a target endpoint access physical address of a list of a plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID, the segment ID being used in conjunction with the bus ID, the device ID, and the function ID to route said ID-routed packet to said second segment group.


wherein a target endpoint access physical address of a list of a plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID, the segment ID being used in conjunction with the bus ID, the device ID, and the function ID to route said ID-routed packet to said second segment group.
(“FIG. 1B illustrates a method of using segment identifier to support more than 256 PCIe busses according to one embodiment of the invention. In the computing system, In FIG. 1B, the computing system contains more than 256 PCIe bus numbers. Yet, each PCIe bus is assigned to a combination of endpoint ID (EID) and segment identifier and the combination of EID and segment identifier is used to route packet. In this example, PCIe bus 0 is identified by EID 10 and Segment 0 at reference 192, PCIe bus 1 is identified by EID 11 and Segment 0 at reference 194. Similarly, PCIe bus 128 is identified by EID 58 and Segment 0 at reference 196 and PCIe bus 282 is identified by EID 68 and Segment 1 at reference 198. When MCTP packet 192 is routed at bus owner 190, it may still use eight bits to identify PCIe buses, but it uses a combination of EID and segment identifier, and now it can address every PCIe bus, even the one at reference 198.”; Natu et al.; 0073)
(“In some embodiment, root complex 1000 may contain more than 256 PCIe busses, in which case these busses need to be categorized into different PCIe bus segments. Root complex 1000 may categorize PCIe busses into 
(where
“combination of EID and segment identifier, and now it can address every PCIe bus” maps to “access physical address of a list of a plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID”, where Slaight teaches “EID that is a combination of a bus number, device number, and function number that can uniquely identify the logical device” (0008), where “address” maps to “physical address”, “segment identifier” maps to “segment ID”, “bus number” maps to “bus ID”, “device number” maps to “device ID”, “function number” maps to “function ID”
 “PCIe bus is assigned to a combination of endpoint ID (EID) and segment identifier and the combination of EID and segment identifier is used to route packet” maps to “the segment ID being used in conjunction with the bus ID, the device ID, and the function ID to route said ID-routed packet”
“categorize PCIe busses into different PCIe bus segments” maps to “second segment group”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the routing/EID capability of Natu et al./Slaight into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the routing/EID capability as taught by Natu et al./Slaight, 

As to claim 26:
Cooper et al. as described above does not explicitly teach:
wherein a target endpoint access physical address of a list of a plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID, the segment ID being used in conjunction with the bus ID, the device ID, and the function ID to route said ID-routed packet to said second segment group.

However, Natu et al./Slaight further teaches a routing/EID capability which includes:
wherein a target endpoint access physical address of a list of a plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID, the segment ID being used in conjunction with the bus ID, the device ID, and the function ID to route said ID-routed packet to said second segment group.
(“FIG. 1B illustrates a method of using segment identifier to support more than 256 PCIe busses according to one embodiment of the invention. In the computing system, In FIG. 1B, the computing system contains more than 256 PCIe bus numbers. Yet, each PCIe bus is assigned to a combination of endpoint ID (EID) and segment identifier and the combination of EID and segment 
(“In some embodiment, root complex 1000 may contain more than 256 PCIe busses, in which case these busses need to be categorized into different PCIe bus segments. Root complex 1000 may categorize PCIe busses into different PCIe bus segments when PCIe bus count is less than 256 for example for management efficiency.”; Natu et al.; 0107)
(where
“combination of EID and segment identifier, and now it can address every PCIe bus” maps to “access physical address of a list of a plurality of target endpoint access physical addresses includes a segment ID, a bus ID, a device ID, and a function ID”, where Slaight teaches “EID that is a combination of a bus number, device number, and function number that can uniquely identify the logical device” (0008), where “address” maps to “physical address”, “segment identifier” maps to “segment ID”, “bus number” maps to “bus ID”, “device number” maps to “device ID”, “function number” maps to “function ID”
“the segment ID being used in conjunction with the bus ID, the device ID, and the function ID to route said ID-routed packet”
“categorize PCIe busses into different PCIe bus segments” maps to “second segment group”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the routing/EID capability of Natu et al./Slaight into Cooper et al. By modifying the PCIe Switch of Cooper et al. to include the routing/EID capability as taught by Natu et al./Slaight, the benefits of support for larger number of PCIe bus segments (Natu et al.; 0005)/improved routing (Slaight; Abstract)  are achieved.


Allowable Subject Matter
Claim(s) 27-29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Michael K Phillips/Examiner, Art Unit 2464